Citation Nr: 0703695	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-12 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an award of a total disability evaluation 
based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1972 to 
January 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was remanded by the Board in September 2005 for 
additional development.  For the reasons set forth below, the 
case will be remanded for additional development and, if 
warranted, for submission to the VA Director, Compensation 
and Pension Service for extra-schedular consideration.  
38 C.F.R. § 4.16(b).


REMAND

The veteran, who has worked, among other things, as an auto 
detailer, tire changer, and machine operator in a factory, 
claims that his service-connected disability renders him 
unemployable.  In a December 2005 affidavit, the veteran 
averred that in December 1990 he had to stop his job as a 
self-employed automobile dealer because of his service-
connected stomach condition that caused acid reflux, 
heartburn, severe cramping, and diarrhea.  He stated that he 
worked briefly for about two months in 1996, but had quit 
again for the same reasons.  He stated that, since leaving 
service, he had had approximately 25 to 30 jobs, but had not 
worked since 1996.  There is evidence of record that he had 
schooling in electronics with hopes of becoming self-employed 
in this field, allowing him to work while accommodating the 
limitations imposed by his service-connected disability.  

Of record are records from the Social Security Administration 
(SSA) which has determined that the veteran is disabled 
within the meaning of the Social Security Act.  An April 1992 
SSA decision found that the veteran did not have any acquired 
work skills that were transferable to the skilled or 
semiskilled work activities of other work within his 
determined residual functional capacity, and could not be 
expected to make a vocational adjustment to work which 
existed in significant numbers in the national economy.  An 
October 1995 SSA decision concluded that the veteran 
continued to have significant limitations on his ability to 
function due to his gastrointestinal problems.  Inexplicably, 
that decision answered the question "Does claimant's 
impairment(s) prevent him/her from doing other work?" with 
"Does not apply."  

The veteran has been afforded several VA examinations in 
connection with this claim.  The most recent examination was 
in March 2006.  The examiner provided a very detailed history 
of the veteran's service-connected disability, along with a 
reasoned analysis of its impact on the veteran.  In summary, 
after a long history of GERD manifested by burning epigastric 
pain and mid-sternal pain, the veteran underwent a Nissen 
fundoplication with vagotomy and pyloroplasty in March 1991.  
The veteran suffered postoperative problems described as 
dysphagia, inability to belch gas produced with eating meals, 
postprandial nausea, and explosive diarrhea after eating.  
Drinking water to aid in passage of solid food tended to make 
his postprandial explosive diarrhea worse.  

Complicating the veteran's symptomatology, he had a left-
sided squamous cell carcinoma of the tongue that is unrelated 
to his service-connected disability.  The examiner noted that 
surgical resection of radical tonsillectomy with neck 
dissection would enhance the tendency for dysphagia that 
resulted in his Nissen fundoplication.  This was said to be 
due to resection of nerves and muscles involved in 
swallowing, as well as significant decrease in saliva 
production due to radiation therapy.  While the need for 
significant water intake is indicated to relieve dysphagia 
and to swallow foods, the heavy water intake also tends to 
worsen dumping syndrome and postprandial diarrhea.

The examiner concluded that the veteran's requirement for 
frequent restroom breaks, postprandial diarrhea, and 
weakness, are very much related to his service-connected 
disability.  He also opined that the veteran did not qualify 
for any sort of physical labor, and noted that, even as 
regards sedentary employment, there would have to be a very 
understanding employer who would permit the veteran to work 
around the prolonged restroom breaks and other requirements 
imposed by the veteran's symptomatology.  He concluded that, 
at best, the veteran could have a very sedentary part-time 
job that would be isolated from the general public, and that 
would require a very understanding and lenient employer to 
permit what would be required for the veteran to function.  
In an addendum, the examiner discussed the potential impact 
of the veteran's residuals with more specificity, and 
concluded that the number of hours per day that the veteran 
could work is probably reduced to one to two at any type of 
sedentary job.  

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Here, the veteran's only service-connected disability is 
gastroesophageal reflux disease (GERD), status-post Nissen 
fundoplication, truncal vagotomy and pyloroplasty for hiatal 
hernia with duodenal ulcer, rated as 30 percent disabling, 
which has not met the minimum requirements for consideration 
under 38 C.F.R. § 4.16(a).  Nevertheless, it is also the 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to 
meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  Id.; see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993).

The Court has determined that the sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  Van Hoose, supra, at 363.  Rather, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.  

As noted, SSA determined that the veteran was unemployable.  
However, also as noted, SSA made its determination based on 
the Social Security Act, which, unlike VA regulations, takes 
into account all factors, not just the veteran's service-
connected disabilities.  Thus, SSA's decision that the 
veteran is unable to work is not, in and of itself, 
determinative of the issue before the Board.  The Board 
notes, however, that SSA determined that the veteran was 
capable of sedentary employment.  More recently, the March 
2006 examiner, in his April 2006 addendum, concluded that the 
veteran's ability to do even sedentary work would be limited 
to part-time work of only one to two hours per day.  (The RO 
curiously concluded that symptoms due to service-connected 
disability had been worsened by non-service-connected 
disability and therefore could not be considered when 
deciding the TDIU claim.  The Board is not aware of any 
regulatory authority for excluding consideration of some 
symptoms due to service-connected disability just because the 
severity of the symptoms has been affected by non-service-
connected disability.)

When the Board remanded this case previously, it instructed 
the RO to consider 38 C.F.R. § 4.16(b).  It is not clear from 
the RO's August 2006 supplemental statement of the case that 
this was done.  The Board will therefore remand for 
additional development of the question raised by 38 C.F.R. 
§ 4.16(b), and, if warranted, for submission for extra-
schedular consideration.

Section 4.16(b) requires that the rating board submitting for 
extra-schedular consideration include a full statement as to 
the veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue.  Accordingly, in order 
to fulfill the foregoing requirement, on remand the RO will 
be asked to conduct additional development, including 
determining the veteran's work and educational/vocational 
training history and ascertaining what, if anything, has 
become of the veteran's efforts to become self-employed in 
the electronics industry, which would imply self-control of 
factors needed to accommodate his disability.  A vocational 
assessment should be conducted, as well as a Field 
Examination to assess employment and social adjustment.  The 
Board recognizes that the veteran has undergone VA 
examination within the past year; nevertheless, if any 
evidence obtained during development indicates that 
additional medical evaluation and/or opinion would be helpful 
in deciding the claim either by the RO or on an extra-
schedular basis, such medical evaluation and/or opinion 
should be scheduled prior to RO decision or submission for 
extra-schedular consideration.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should take the steps 
necessary to obtain the veteran's 
complete educational and employment 
history.  Included in this should be 
a request to the veteran as to the 
outcome of his previously discussed 
electronics training.  

2.  After the above-requested 
development is accomplished, the 
veteran should be scheduled for a 
vocational assessment to determine 
his vocational capabilities given 
the limits imposed by his service-
connected disability.

3.  The RO should also cause to be 
conducted a Field Examination to 
assess the veteran's employability 
and social adjustment.

4.  After undertaking any other 
development deemed appropriate, 
including medical evaluation if 
deemed appropriate in light of the 
evidence gathered during development 
requested above, the RO should 
reconsider the veteran's TDIU claim.  
In so doing, consideration should be 
given to referring the case to the 
Director in accordance with 
38 C.F.R. § 4.16(b), especially in 
light of the 2006 VA medical opinion 
regarding employability.  If done, 
the RO should prepare a full 
statement as to the veteran's 
service-connected disabilities, 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on the 
issue in accordance with 38 C.F.R. 
§ 4.16(b).  If the claim is denied, 
a supplemental statement of the case 
should be prepared.  (If the claim 
is denied on the same basis as 
before, the RO should cite to 
authority for excluding 
consideration of service-connected 
symptomatology because it has been 
made worse by non-service-connected 
disability.)

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




